MATTHEWS, Justice,
dissenting, with whom DIMOND, Senior Justice, joins.
In Hill v. Vetter, 525 P.2d 529 (Alaska 1974) neither Hill nor his attorney appeared in court at the time scheduled for trial because of an internal error in the office of Hill’s attorney. The trial was conducted nonetheless. When Hill learned that the trial had taken place, he moved to set aside the judgment under Alaska Rule of Civil Procedure 60(b). This motion was denied by the trial court. On appeal we reversed, vacating the judgment and remanding the case to the superior court for trial. We stated,
[Cjommon courtesy would suggest that Vetter’s attorney, or the trial court, alert Hill or his attorney of the trial proceedings.
Id. at 530 n. 4. As authority for this statement we cited Cook v. Aurora Motors, Inc., 503 P.2d 1046, 1049 n. 6 (Alaska 1972) where we approved the following principle of courtesy:
When [a lawyer] knows the identity of a lawyer representing an opposing party, he should not take advantage of the lawyer by causing any default or dismissal to be entered without first inquiring about the opposing lawyer’s intention to proceed.
Quoting American College of Trial Lawyers Code of Trial Conduct No. 14(a), p. 149 (1971-72).
I believe that Hill v. Vetter is materially indistinguishable from the present case and that the principle of courtesy on which Hill rests should govern here. If anything, this case presents a more compelling one than Hill for setting aside a default. Here, Schacht’s counsel personally informed Judge Miller’s clerk that he had a potential scheduling conflict and that he would be in another court room in the same building until 10:30 or 11:00 a. m. of the morning in question. A short time after this conversation this case was called on for trial and Schacht’s default was taken as his counsel was not then present. In accordance with the principle expressed in Hill, both Judge Miller and Male’s counsel owed a duty of courtesy to Schacht’s counsel to notify him that the trial was about to begin so that either he, or one of his associates, could take steps to prevent a default.1
In expressing the above I do not mean to imply that Schacht’s counsel was entirely free from fault. He could, no doubt, have notified the court of the potential scheduling conflict at the close of the preceding trial day and might have arranged to substitute counsel or take other appropriate steps at that time. However, the present case was listed as No. 2 for trial on Judge Miller’s calendar and Schacht’s counsel was not, in my view, entirely unreasonable in *995believing that, if the potential scheduling conflict should become a real one, a message would be sent to him so that he could respond appropriately. I would, therefore, regard his mistake as excusable under Civil Rule 60(b) and remand this case with directions to vacate the default and conduct a trial on the merits.

. Had Schacht’s counsel been so informed, he could have done a number of things, including:
(1) telephoning an associate who could appear in Judge Miller’s court for the purpose of moving for a continuance of a few hours and, if that motion were denied, beginning the trial; or (2) obtaining a brief recess in the superior court so that he could move for a continuance of a few hours before Judge Miller; or (3) attempting to enlist the aid of the superior court judge before whom he was then appearing in order to resolve the scheduling conflict.